Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9, 12, 14 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hijosa et al. (PG Pub. 2013/0149512).
Regarding claims 1, 9, 14 and 21-22, Hijosa et al. teach a composite material formed from plant fiber fabric comprising a base layer, a first plant fabric on and in direct contact with an upper surface of the base layer and a resin present in each layer, a second plant fabric on and in direct contact with a lower surface of the base layer as Hijosa et al. teach multilayer nonwovens. Hijosa et al. also teach a resin present in each layer wherein the resin exists in the base layer, the first plant fiber fabric and the second plant fiber fabric and combines the base layer, the first plant fiber fabric and the second plant fiber fabric of the composite material. The 
Although Hijosa et al. does not disclose the process as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
It is further noted that Hijosa et al. teach placing the plant fiber fabric on the upper surface and on a lower surface of the base layer to form a laminate, applying a resin to the laminate and curing the resin to form a composite material. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Hijosa et al. meets the requirements of the claimed composite, Hijosa et al. clearly meet the requirements of present claims composite.
Regarding claim 3, the first fiber plant fabric has a natural color or a printed or dyed color or a white color. Further, it is known in the art to pattern or dye to fabrics to improve aesthetics and it would have been obvious to one of ordinary skill in the art to do such. Moreover, per MPEP 2112.01 III, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art).
 Regarding claim 4, at least one of the first fiber plant fabric and the second fiber plant fabric is a plant fiber fabric treated by a surface flame retarding treatment by using a flame retardant. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a flame retardant on at least one of the first fiber plant fabric and the second fiber plant fabric is a plant fiber fabric in order to render the composite flame retardant and arrive at the claimed invention.
Regarding claim 12, Hijosa et al. teach a product comprising the composite material of claim 1. 
Claims 5-6, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hijosa et al. (PG Pub. 2013/0149512).
Regarding claim 5, Hijosa et al. teach the resin is thermoplastic. Hijosa et al. is silent regarding the color of the resin. However, it would have been more than obvious to one of ordinary skill in the art to employ light colored or colorless transparent resin in order to show the fabric through the resin and arrive at the claimed invention.
Regarding claims 13 and 16, Hijosa et al. are silent regarding the product being an interior panel of an aircraft. However, Hijosa et al. teach the product can be any number of  
Regarding claim 6, Hijosa et al. et al. teach the resin is polyester but is silent regarding the claimed type of polyester. It would have been obvious to one of ordinary skill to arrive at the claimed invention through routine experimentation and given the limited number of types of polyester in order to affect properties of the composite and arrive at the claimed invention.
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hijosa et al. (PG Pub. 2013/0149512) in view of Whitman (US Patent 2,400,379).
Regarding claim 10, Hijosa et al. are relied upon as set forth above in the rejection of claim 1 above. Hijosa et al. are silent regarding the claimed fiber yarn twist. However, Whitman teaches utilizing the claimed twists per meter in order to prevent curl in the fabric. It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the fiber yarn twist as taught by Whitman in Hijosa et al. in order to prevent curl in the fabric and arrive at the claimed invention.
Regarding claim 18, Hijosa et al. arc relied upon as set forth above in the rejection of claim | above. Hijosa et al. are silent regarding the claimed fiber yarn twist. However, Whitman teaches utilizing the claimed twists per meter in order to prevent curl in the fabric. It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the fiber yarn twist as taught by Whitman in Hijosa et al. in order to prevent curl in the fabric and arrive at the claimed invention.
Claims 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hijosa et al. (PG Pub. 2013/0149512) in view of Gaillard et al. (WO 2010/136720)
 Regarding claim 11, Hijosa et al. et al. are relied upon as set forth above in the rejection of claim 1 above. Hijosa et al. are silent regarding the claimed coating. However, Gaillard et al. teach coating natural fibers, including hemp fiber, with carbon nanotube coating in order to yield it conductive. It would have been obvious to one of ordinary skill in the art the time of the invention to employ the coating of Gaillard et al. in Hijosa et al. et al. in order to yield it conductive and arrive at the claimed invention.
 Regarding claims 19-20, Hijosa et al. are relied upon as set forth above in the rejection of claim 1 above. Hijosa et al. are silent regarding the claimed coating and amount of coating.
However, Gaillard et al. teach coating a fiber, including natural fiber, with carbon nanotube coating in order to yield it conductive and improved strength. Gaillard teaches varying the amount of carbon nanotubes. It would have been obvious to one of ordinary skill in the art to arrive to the claimed amount of nanotubes in order to affect strength and conductivity. It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the coating and amount of coating of Gaillard et al. in Hijosa et al. in order to yield it conductive and arrive at the claimed invention,
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Shawn Mckinnon/Examiner, Art Unit 1789